                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA


                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )   Criminal No. 4:19-cr-005
               v.                                 )
                                                  )   RESPONSE TO DEFENDANT’S
MARTIN JAMES TIRRELL,                             )   MOTION TO MODIFY CONDITIONS
                                                  )   OF RELEASE
               Defendant.                         )
                                                  )


       COMES NOW, Assistant United States Attorney, Richard D. Westphal, and hereby

responds to Tirrell’s Motion to Modify Conditions of Release, and states as follows:

       1.      Tirrell has requested a short term modification of his terms of pretrial release to

allow out of state travel from November 26, 2019 to December 1, 2019. (District Court Docket,

hereinafter “DCD,” 34.)

       2.      AUSA Scherle is out of the office returning the week of November 25.

       3.      The undersigned has contacted the case agent and the United States Probation

Office concerning the nature of the travel request. U.S. Probation has verified the travel plan and

recommends approving the request.

       4.      At this time, the government does not object to this short term modification,

limited specifically to the dates of November 26, 2019 to December 2, 2019 and only to and

from the travel location referenced in Tirrell’s motion. All other conditions of release in full

force and effect.




                                                  1
         WHEREFORE, for the reasons stated above, the government does not object to the

modification requested.

                                                         Respectfully submitted,

                                                         Marc Krickbaum
                                                         United States Attorney

                                                   By:   /s/ Richard D. Westphal____
                                                         Richard D. Westphal
                                                         Assistant United States Attorney
                                                         U.S. Courthouse Annex, Suite 286
                                                         110 East Court Avenue
                                                         Des Moines, Iowa 50309
                                                         (515) 473-9300
                                                         Rich.Westphal@usdoj.gov
CERTIFICATE OF SERVICE

I hereby certify that on November 20, 2019, I
Electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
Certify that a copy of this document was served
On the parties or attorneys of record by:

    U.S. Mail        Fax       Hand Delivery

  X ECF/Electronic filing       other means


UNITED STATES ATTORNEY

By: /s/ Richard D. Westphal
  Richard D. Westphal




                                                     2
